     Case 1:03-md-01570-GBD-SN Document 4216 Filed 10/24/18 Page 1 of 2




October 24, 2018

The Honorable Sarah Netburn
Judge, United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007-1312

       Re:     In re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 – Letter Motion
               Requesting Extension of October 26, 2018 Document Production Deadline

Dear Judge Netburn:

       This firm represents the Muslim World League (“MWL”) and the International Islamic
Relief Organization (“IIRO”) in the above-referenced matter. We write further to the Court’s
Order dated August 27, 2018 (ECF 4124), setting a deadline of October 26, 2018 for MWL and
IIRO to produce certain categories of documents from their various branch offices. For the
reasons stated herein, MWL and IIRO seek a 60-day extension of the deadline to December 26,
2018, which is the first request for an extension of the October 26 deadline.

        Consistent with Your Honor’s comments in the August 27 Order, MWL and IIRO have
been working with the PECs in order to determine whether a search of “a more targeted group of
branch offices will be sufficient.” ECF 4124 at 6. As part of those discussions, we have
provided to the PECs information concerning the MWL and IIRO branch offices, including
detailed information concerning when foreign branch offices opened, which offices remain open,
when certain offices closed, and where documents typically were sent by offices now closed. As
a result of those discussions, the parties have reached an agreement that will focus the additional
search efforts on a targeted subset of locations.

        MWL and IIRO have begun their collections efforts from this more targeted subset of
locations and expect to be in a position to start producing responsive materials by the end of this
month. However, because of the time and effort dedicated to working with the PECs to evaluate
the branch offices located in more than 60 countries and reach agreement on a targeted group, as
well as the extensive additional efforts that still must be made in approximately 20 different
countries to search for and produce records from the agreed upon subset, MWL and IIRO require
an additional 60 days to complete their productions.

       During a meet and confer that occurred on October 17, 2018, undersigned counsel
requested that the PECs consent to MWL and IIRO’s request for a 60-day extension. In
response, the PECs requested that counsel for MWL and IIRO inquire whether the Defense
Executive Committee (DEC) would be amenable to discussing an unspecified extension to the
fact deposition deadline. On October 22, 2018, a call was scheduled to discuss the PEC’s
         Case 1:03-md-01570-GBD-SN Document 4216 Filed 10/24/18 Page 2 of 2


                                                                                                 October 24, 2018
                                                                                                           Page 2




request with the members of the DEC. During that call,1 counsel for all defendants for whom the
January 31, 2019 deadline is applicable, with the exception of counsel for Dallah Avco,2
indicated that they would consent to a commensurate 60 day extension of the fact deposition
deadline. The DEC’s position concerning an extension of the fact deposition deadline was
conveyed to the PECs on October 22, 2018 and, on October 23, 2018, the PECs advised that they
would consent to the MWL and IIRO’s 60-day extension request, “subject to the understanding
that the request for a commensurate extension of the deposition deadline (subject to the caveats
discussed) is conveyed in the same letter.”3 Undersigned counsel contacted the PECs this
morning by phone and email to clarify how the PECs’ request for a commensurate extension of
the fact deposition deadline would be conveyed to the Court but, as of the time of this filing,
received no response from the PEC.

       Accordingly, MWL and IIRO seek a 60-day extension of the October 26, 2018 deadline
to produce documents.

           We appreciate the Court’s attention to this matter.

                                                       Respectfully submitted,




                                                       Aisha E. Bembry
                                                       Lewis Baach Kaufmann Middlemiss PLLC
                                                       1101 New York Ave, NW, Suite 1000
                                                       Washington, DC 20005
                                                       Tel: (202) 659-6752
                                                       aisha.bembry@lbkmlaw.com

                                                       For Defendants Muslim World League and the
                                                       International Islamic Relief Organization

cc: All Counsel of Record
1
    Counsel for Defendant Wael Jelaidan did not participate in the DEC’s conference call.
2
  Dallah Avco takes no position on the PECs’ request for a commensurate 60 day extension of the fact deposition
deadline. Counsel for Dallah Avco informed undersigned counsel that Dallah Avco’s position is that, given the
close relationship between the claims against Dallah Avco and the claims against the Kingdom of Saudi Arabia,
Dallah Avco’s fact discovery deadline should be the same as whatever fact discovery deadline applies to discovery
concerning the Kingdom. Dallah Avco defers to the Kingdom concerning what that deadline should be, and has no
objection to a 60-day extension for fact discovery concerning any other defendant.
3
  The caveats referenced by the PECs relate to the position taken by Dallah Avco, which is reflected herein, and the
lack of participation by counsel for Wael Jelaidan in the DEC’s discussion on October 22, 2018.
